Citation Nr: 18100228
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-28 245A
DATE:	March 30, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
Service connection for a low back disability is granted.
Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.
FINDINGS OF FACT
1. The evidence is at least in equipoise that the Veterans low back disability is aggravated by an altered gait due to his service-connected bilateral knee disabilities.
2. The evidence is at least in equipoise that the Veteran was precluded from obtaining and maintaining gainful employment consistent with his education and experience as a result of the functional limitations caused by his service-connected disabilities.
CONCLUSIONS OF LAW
1. The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.3 (2017).
2. The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served a period active duty from February 1991 to August 1995 with an honorable discharge, and a period of active duty from August 1995 to August 1996 with a discharge under other than honorable conditions.
The Board of Veterans Appeals (Board) notes that the Veteran also disagreed with an August 2012 rating decisions denial of the issue of entitlement to service connection for depression and anxiety.  However, before the claim was substantively appealed, a January 2015 rating decision granted service connection for unspecified depressive disorder with anxious distress.  As the grant constitutes a full grant of the benefit sought, the claim will not be further addressed by the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
To the extent that the Board relied on evidence generated by the Department of Veterans Affairs (VA) that was added to the record since the agency of original jurisdiction (AOJ) last considered the appeals for a low back disability and a TDIU, the Board finds no prejudice to the Veteran as the grants constitute full grants of the benefits sought.  See 38 U.S.C. § 7105(e) (2012).
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service connection for a low back disability
The Veteran filed a claim for a low back condition in May 2009 that was denied in an April 2010 rating decision.  Within one year of the rating decision, the Veteran filed an additional claim for service connection for back pain, indicating the issue was secondary to service-connected disabilities, which was denied in the September 2011 rating decision on appeal.  The Veteran asserts that his altered gait due to his service-connected knee disabilities cause or aggravate his low back disability.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Initially, the Board finds no competent evidence that the Veterans current low back disability was incurred in active service.  See 38 C.F.R. § 3.303(b).  Service treatment records (STRs) note July 1993 treatment for shooting pain and back spasms that was assessed as acute low back pain and a subsequent October 1994 periodic examination report was negative for any musculoskeletal abnormalities.  The Board notes that the Veteran has not contended that his current low back disability, diagnosed as lumbar strain, was present in service; rather, he consistently reported onset of low back pain around 2008; noted as one year prior at the August 2009 examination and three years prior at a June 2011 examination.  As such, service connection for a low back disability is not warranted on a direct basis.
Rather, the probative, competent evidence is at least in equipoise as to whether the Veterans low back disability was related to his service-connected bilateral knee disabilities.  Specifically, in a September 2010 VA medical opinion, an examiner reviewed the relevant evidence of record and found the Veterans lumbar strain was as likely as not related to his service-connected knee disabilities.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physicians access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veterans claims file, current medical records, and relevant medical literature and provides a persuasive rationale that the Veterans normal biomechanics of his lumbosacral spine were aggravated beyond a normal progression due to service connected knee disabilities because they altered the Veterans gait pattern.  The examiner examined the Veterans bilateral knees and indicated that the Veteran had an antalgic gait and poor propulsion and that the bilateral knees resulted in functional limitations in standing for more than 30 minutes and walking more than one quarter of a mile.  The other evidence of record is generally consistent with the examiners findings, to include a July 2016 VA knee examination that reported the disabilities caused disturbance of locomotion and noted the Veterans report that his knees precluded running, jumping, walking greater than 300 yards, and standing for more than five minutes.  Also, in a November 2016 examination report, the examiner observed the Veterans difficulty walking due to his knee pain that resulted in significant gait impairment and bilateral knee pain on weight bearing.  The November 2016 examiner reported the functional impact of the Veterans bilateral knee disabilities included limitations on kneeling, squatting, and prolonged walking and standing.
The Board acknowledges that in a June 2011 VA examination and medical opinion, an examiner found the lumbar strain was unrelated to service-connected knee disabilities as the Veterans altered gait slowed him down and put less stress on his lumbosacral spine.  The June 2011 examiner appeared to base the opinion, in part, on his assessment that the Veteran was magnifying his symptoms.  The Board finds the opinion of limited probative value as it did not address the other positive medical evidence of record, to include evidence regarding the Veterans knee disabilities effects on his gait pattern and the resulting functional limitations.  
As such, the Board concludes that the probative, competent evidence is at least in equipoise as to whether the Veterans low back disability was permanently worsened by the service-connected knee disabilities, the benefit of the doubt is resolved in favor of the Veteran, and service connection is granted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
TDIU
In a June 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran asserted he stopped working fulltime in February 2011 due to all of his service-connected disabilities.  The evidence of record indicates that he had a high school education, completed some college coursework, and worked in sales, most recently as a sales manager with Comcast.  VA treatment records indicated the Veteran was on administrative leave and short term disability in March 2011 after receiving in-patient treatment for suicidal ideation and that he did not feel able to return to work due to an increase in psychiatric symptoms.
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the veterans level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veterans service-connected unspecified depressive disorder, right knee disability, left knee disability, and right knee disability result from common etiology and are therefore considered as one disability.  38 C.F.R. § 4.16(a).  Throughout the claim period, the combined evaluation was 70 percent prior to June 6, 2016, 80 percent from June 6, 2016, to March 31, 2017, and 70 percent thereafter such that the Veteran met the minimum schedular criteria for a TDIU.  Id. 
The Board concludes that the evidence is at least in equipoise that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 U.S.C. § 5107(b).  Specifically, the Board finds an October 2012 private vocational assessment concluding that service-connected knee disabilities and acquired psychiatric disorder precluded employment to be highly probative.  See Guerrieri, 4 Vet. App. at 470-71; Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.).  Here, Dr. S.B. reported review of the claims file and opined that the combination of emotional and physical limitations due to service-connected disabilities rendered him unable to sustain employment regardless of how simple in nature or minimally physically demanding.  Dr. S.B. explained that the Veteran had social issues and behavioral outbursts due to his acquired psychiatric disability that restricted his ability to concentrate and attend and persist at work, with social tolerance and interaction issues limiting his occupational capabilities, and knee problems that limited him to sedentary work.  The assessment concluded that he was unable to sustain work in a competitive setting since November 2011.
The Board finds the other evidence of record consistent with the above.  A September 2012 mental status examination report noted review of the Veterans medical history and interview of the Veteran and found his acquired psychiatric disorder likely caused significant difficulty remembering and carrying out more than simple instructions and procedures, concentrating upon assigned tasks, functioning independently, rendering judgment on more than simple work-related tasks, limited ability to initiate activity and follow through, and major difficulty interacting with others that significantly affected his ability to sustain gainful employment.  A September 2014 VA mental disorders examination found the service-connected disability and chronic pain prevented his engagement in productive employment and explained that employment was the Veterans primary source of satisfaction and identity.  Moreover, the Board notes that despite the June 2012 examiners conclusion that while the Veteran could not perform manual labor due to his knee disabilities but he was not unemployable because he was able to do sedentary work, the Board finds the evidence not inconsistent with the above as the examiner was solely discussing the effects of the service-connected knee disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Geib, 733 F.3d at 1354.  
Resolving the benefit of the doubt in favor of the Veteran, the Board finds him unable to secure and follow a substantially gainful occupation due to service-connected knee disabilities and acquired psychiatric disorder.  Therefore, a TDIU is warranted.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55-56.
REMANDED ISSUE
 
Entitlement to a rating in excess of 20 percent for a right knee disability and entitlement to a rating in excess of 20 percent prior to April 1, 2017, and in excess of 10 percent thereafter for a left knee disability are remanded for additional development.
The Board finds remand is required in order to issue a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37(a) (2017).  Here, the Veteran was issued an SOC in August 2014 that he substantively appealed that same month.  Before the appeal was certified to the Board in July 2016, the Veteran was afforded an additional VA joints examination in June 2016 and additional relevant VA treatment records were associated with the record.  Since the appeal was certified to the Board, the Veteran was also afforded another VA examination in November 2016 and additional VA treatment records, to include August 2016 treatment for right knee pain and swelling, were also associated with the record.  As such, an SSOC must be provided.  38 C.F.R. § 19.37(b), see also 38 C.F.R. § 20.904 (specifically explaining that denial of due process, to include when a SSOC was not provided, is reason for vacating a Board decision).  The Board notes that this additional, relevant evidence is VA-generated and not subject to the provisions for waiver that apply to evidence submitted by the Veteran or his representative.  38 C.F.R. § 20.1304.  


 
The matters are REMANDED for the following actions:
Issue a SSOC addressing the appeal for higher ratings for service-connected bilateral knee disabilities.

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

